Dismissed and Memorandum Opinion filed March 15, 2007







Dismissed
and Memorandum Opinion filed March 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00183-CR
____________
 
ERVIN LYDELL NEWTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
339th District Court
Harris County, Texas
Trial Court Cause No. 1037616
 

 
M E M O R A N D U M   O P I N I O N
After a
plea of guilty, appellant was convicted of the offense of theft and sentenced
to twenty-five years in the Institutional Division of the Texas Department of
Criminal Justice on March 2, 2006. No timely motion for new trial was filed. 
Appellant=s notice of appeal was not filed until February 26, 2007.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
15, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).